Citation Nr: 1031060	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-36 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1943 to 
December 1945.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from the RO in Newark, New Jersey.

By a July 2009 Memorandum Decision, the United States Court of 
Appeals for Veterans Claims (Court) vacated a June 2007 Board 
decision that denied service connection for cause of death, and 
remanded the matter to the Board for further development.


FINDINGS OF FACT

1.  The Veteran died in November 2001, at the age of 77.  
According to the death certificate, the cause of death was senile 
dementia of the Alzheimer type (SDAT)/multi-infarct dementia, 
advanced.  Coronary artery disease, atrial fibrillation, MRSA 
bronchitis, and sacral erosion were listed as significant 
conditions contributing to death but not related to the immediate 
cause of death.

2.  The Veteran's fatal dementia is shown as likely as not to be 
due to the documented head injury sustained during his period of 
service in World War II.

 
CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt of the appellant, the 
Veteran's disability manifested by SDAT/multi-infarct dementia is 
due to disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1310, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2009).

2.  By extending the benefit of the doubt to the appellant, the 
service-connected disability manifested by SDAT/multi-infarct 
dementia caused or played a major role in producing the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1310, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  

VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

Given the favorable disposition of the claim on appeal, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim has been accomplished.


II.  Law and Regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Moreover, service connection may be granted for certain chronic 
diseases (i.e., heart disease) if such disorder is manifested to 
a compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.

In order to be a contributory cause of death, it must be shown 
that the service-connected disability contributed substantially 
or materially to cause death; that it combined to cause death; or 
that it aided or lent assistance to the production of death.

It is not sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be shown 
that there was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R.
§ 3.312(b), (c).

The Veteran died in November 2001 at the age of 77 due to 
SDAT/multi-infarct dementia with coronary artery disease, atrial 
fibrillation, MRSA bronchitis and sacral erosion identified as 
contributing to death, but not related to the immediate cause of 
death.  (See Death Certificate dated in November 2001).

It is asserted in this case that the head injury sustained by the 
Veteran in service played a causative role in the development of 
the dementia/Alzheimer's disease that caused his death.  

The service treatment records, in pertinent part, reflect that 
the Veteran suffered from a concussion in January 1945.  He 
received treatment at a field hospital for a period of two weeks 
and was returned to duty.  No pertinent abnormality was noted on 
discharge examination in December 1945; it was noted that the 
Veteran had shrapnel wounds of  both legs.

According to an April 1947 Medical Certificate, the Veteran had 
an undiagnosed condition, possibly head and eye trauma resulting 
from a mine exploding in his face in service.  The diagnosis on a 
May 1947 Medical Certificate was alleged post-concussion syndrome 
with headaches and dizziness.

No neurological disorder was identified on VA examination in 
September 1947.

According to a July 1995 medical report, the Veteran had a memory 
disorder of unknown etiology, possibly early Alzheimer's.  Mild 
dementia of Alzheimer's type was diagnosed in February 1998.

A private physician noted in statement in 2004 that he had 
treated the Veteran for many years prior to his passing and that 
he had "suffered from an unusual central cognitive processing 
dysfunction possibl[y] a semantic dementia."  (See November 2002 
Written Statement).  He further opined that the Veteran's service 
head injury contributed to his unusual form of dementia and, 
therefore, to his death.  Specifically, he opined that his 
service related head injury and "plating" could have been the 
cause/contributor to his condition.  

In September 2004, the private physician repeated his initial 
assessment and stated:

Such condition started soon after WWII with chronic 
headaches and severe sensitivity to a light touch to 
his head.  His condition was very unusual and not 
related to aging or other environmental factors.  It 
[was] [his] medical opinion that [the Veteran's] 
service related head injury contributed to his unusual 
form of dementia and demise.

In June 2006, the private physician submitted an addendum that 
corrected his statement by noting that the Veteran had shrapnel 
and not a "plate" from WWII that might have contributed to his 
unusual presentation of dementia.  He also stated that the 
Veteran did not suffer from multi-infarct dementia, but rather 
had a cognitive processing disorder.  He reiterated the unusual 
presentation of symptoms and his opinion that the Veteran's 
service injury at least contributed to his condition.  He further 
remarked:  "[he][did]understand the difficulty of proving such, 
but [given] no other evidence of toxic exposure, head injury of 
the like, [it was] conceivable the original predisposing insult 
could very well have been his service related injury."  His 
rationale was primarily premised on the fact that the Veteran 
suffered from chronic headaches/dizziness in service after his 
head injury and headaches and sensitivity to light touch since 
service.

A VA neurologist noted in April 2006 that computed tomography 
scans in 1997 and 2000 did not show any shrapnel and concluded 
that there was no direct relationship between the Veteran's head 
injury in service and his death from dementia.  His primary 
rationale was premised on the fact that there was no shrapnel 
present.  He further noted, however, that "[o]ne report [said] 
possible small metal fragments in left side face, deep to 
zygomatic bone."  He also mentioned that the cause of death was 
listed as to "[m]ulti infarct vs. [s]emantic [d]ementia with no 
VA neurological report available."  He also stated that the 
Veteran's head injury likely caused post-service headaches.  

According to a February 2007 VHA opinion from a VA staff 
neurologist who had reviewed the claims file, there was no 
documentation of long-term cognitive consequences from the 
Veteran's service head injury.  It was also noted that there was 
no evidence that remote head trauma contributed to cerebral 
infarcts.

According to this opinion, the only definitive connection that 
could be made between head trauma and dementia was when recent 
head trauma was of such severity that cognitive deficits were 
recognized upon recuperation.

Consequently, the VA reviewer concluded that the Veteran's head 
trauma in service did not cause or contribute substantially or 
materially to his death.

Subsequent to the July 2009 Memorandum Decision, the Board 
requested another expert medical opinion from a neurologist was 
to address the relationship between any remote head trauma and 
the later onset of cognitive dementia, including Alzheimer's 
disease.  The expert reviewed the claims file.  He stated that it 
appeared that the Veteran suffered from a neurodegenerative 
disease that started around 1995, initially diagnosed as early 
Alzheimer's disease.  He stated that the neurodegenerative 
disease clearly progressed at a very fast rate from 1995 to 2001, 
when the Veteran died.  

The reviewing medical specialist concurred with the February 2007 
VHA report that the Veteran likely suffered from Alzheimer's 
disease, semantic dementia, or progressive non-fluent aphasia.  
He further stated the Veteran had progressive dementia leading to 
severe disability and death over a course of around 6 years.  The 
age of onset was about 71 years of age.  He stated that, given 
the course of the disease, he could not determine any 
relationship with the history of remote trauma to the head 
suffered in WWII.  He found no evidence to suggest any 
relationship between the history of remote head trauma and the 
progressive neurodegenerative disease that caused the unfortunate 
death of the Veteran.  

He further stated that "[he] [could not] state that the 
Veteran's death was due to a disability incurred in service."  
He did not provide a rationale, but stated that the history of 
remote head trauma was undeniable and that the symptoms caused by 
head trauma (i.e., headaches, nightmares, and shakes, etc.) were 
well described in the record.  He added that the headaches 
"seemed to be unrelated" to the dramatic presentation of the 
neurodegenerative disease that ultimately caused the Veteran's 
death.

The Board notes that there is medical nexus evidence both for and 
against the claim in this case.  

The evidence in favor of the claim consists of statements dated 
between November 2002 and June 2006 from a private physician who 
had treated the Veteran for many years and concluded that a head 
injury had contributed to the development of his dementia.  

The medical evidence against the claim consists of an April 2006 
VA medical opinion, the February 2007 VHA medical opinion, and 
the May 2010 VHA medical opinion that concluded that the head 
injury in service did not cause or contribute in producing to the 
Veteran demise.

Several considerations must be addressed in cases where there are 
competent but conflicting medical opinions.

First, the Board may only consider independent medical evidence 
to support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, however, 
favor the opinion of one competent medical professional over that 
of another so long as an adequate statement of reasons and bases 
is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board is aware that the Court has recently held that "[i]t 
is the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  

In this regard, the Court in Nieves did not find such a review of 
medical records in the claims file to be irrelevant in terms of 
determining the probative value of an opinion.  

Rather, the Court clarified that the claims file "is not a 
magical or talismanic set of documents, but rather a tool to 
assist VA examiners to become familiar with the facts necessary 
to form an expert opinion to assist the adjudicator in making a 
decision on a claim."  

There are other means by which a private physician can become 
aware of critical medical facts, notably by treating the claimant 
for an extended period of time.  See generally Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

Additionally, the fact that an opinion is relatively speculative 
in nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" related to, 
or that there "may be" some relationship with, symptomatology in 
service makes the opinion of the examiner too speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" and is 
too speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement 
framed in terms such as "could have been" is not probative).  

Moreover, the fact that a Veteran has received regular treatment 
from a physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the Court has declined to 
adopt a "treating physician rule" under which a treating 
physician's opinion would presumptively be given greater weight 
than that of a VA examiner or another doctor.  See Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. 
App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in the 
analysis of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The appellant in this case has also submitted internet web site 
pages from the National Naval Medical Center that included a 
description of a "closed-head blast injury."  It also included 
material from the Vietnam Head Injury Study (VHIS) indicating 
that physicians are attempting to assemble data to assess "the 
role of head injury in the etiology of dementia."  The evidence 
tends to establish that there can be a brain injury having long-
term consequences even without any penetration of the skull or 
retention of foreign-body fragments. 

Although an attempt to establish a medical nexus to a disease or 
injury solely on generic information in a medical journal or 
treatise is too general and inconclusive, the Board notes that 
the Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Wallin v. West, 11 Vet. App. 509, 
514 (1998); Sacks v. West, 11 Vet. App. 314, 317 (1998).  Here, 
the report is supported by the private medical opinions showing 
"plausible causality" under the facts of the instant case and 
is therefore probative.

After review of the evidence as a whole, the Board finds the 
medical evidence to be in relative equipoise in showing that a 
head injury or trauma consistent with that suffered by the 
Veteran in service as likely as not play a causative role in the 
development of the dementia.  

The Board finds that the evidence in favor of the claim in the 
form of statements dated between November 2002 and June 2006 from 
the Veteran's treating private physician tended to establish that 
the head injury sustained during World War II was productive of 
such residual dysfunction immediately following service and that 
it could not be excluded as a potential cause of the later 
identified dementia.  

The evidence against the claim in the form of the April 2006 VA 
medical opinion and the February 2007 and a May 2010 VHA opinions 
was based on the competent view that the Veteran's head trauma in 
service was not of sufficient severity to be identified as the 
cause of the later development of the dementia in this case.  

There seems to be agreement in these medical opinions as to the 
facts presented in this case, but this consensus appears to the 
Board to be based on some degree of speculation beyond what is 
actually shown by the record.  

At issue is whether the brain injury in service had long-term 
consequences (i.e., dementia) even without any penetration of the 
skull or retention of foreign-body fragments manifested by 
chronic headaches, dizziness, and sensitivity since service.  

The April 2006 VA neurologist clearly linked the Veteran post-
service headaches to service, which is supported by the 
contemporaneous medical evidence of record.  The private 
physician clearly linked the post-service headaches to this 
unusual form of dementia.  

Whereas, the February 2007 VA neurologist found that there was no 
documentation of long-term cognitive consequences, albeit, he 
stated that a definitive connection could be made between a head 
trauma injury and dementia if the head trauma was of such 
severity that cognitive deficits were recognized upon 
recuperation.  

The Board notes that the treatment records in this regard are 
suggestive of a severe head injury and complaints of cognitive 
deficits upon recuperation.

The May 2010 expert medical opinion generically stated that the 
headaches "seem[ed] to be" unrelated to the neurodegenerative 
disease that ultimately caused the Veteran's death.  

The Board notes that the expert did not provide a rationale and 
used speculative language.  Such a conditional relationship, in 
this case, denoted by the use of the word "seem to be," is simply 
too speculative to be of probative value in this case.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (A medical statement using the 
term "could," or in the moving party's case, "may" or "possibly," 
without supporting clinical data or other rationale, is too 
speculative in order to provide the degree of certainty required 
for medical nexus evidence.)  See also Bostain v. West, 11 Vet. 
App. 124, 127-28; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus); and 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative).  

The Board finds that all of the medical opinions are speculative 
in nature and of equal probative value.  Further, none of the VA 
specialist specifically addressed the issue of whether the brain 
injury in service had long-term consequences (i.e., dementia) 
even without any penetration of the skull or retention of 
foreign-body fragments manifested by chronic headaches, 
dizziness, and sensitivity since service.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim as to the 
theory of direct service connection and cause of death.  

However, the Veteran is entitled to the "benefit of the doubt" 
when there is an approximate balance of positive and negative 
evidence (i.e. where the evidence supports the claim or is in 
relative equipoise, the appellant prevails).  38 U.S.C.A. 5107 
(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, in resolving all reasonable doubt in favor of the 
appellant, service connection for cause of Veteran's death is 
granted.



ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


